Case 1:20-cv-08402-AT Document 27 Filed 03/22/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
ALTANA CREDIT OPPORTUNITIES FUND DOC # ____
SPC, ALTANA CREDIT OPPORTUNITIES DATE FILED: 3/22/2021 _
FUND 1 SP, and ALTANA FUNDS LTD.
CAYMAN,

Plaintiffs,

-against- 20 Civ. 8402 (AT)

BOLIVARIAN REPUBLIC OF VENEZUELA, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed Plaintiffs’ letter dated March 22, 2021. ECF No. 26. Accordingly,
Plaintiffs shall promptly inform the Court when service of process is complete. If service has not
been completed within 45 days of the date of this Order, Plaintiffs shall file a status letter with the
Court.

SO ORDERED.

Dated: March 22, 2021
New York, New York

On

ANALISA TORRES
United States District Judge
